Citation Nr: 0710989	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to an increased rating for lumbar strain, rated 
as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran has raised the issues of service connection for 
arthritis of the right hip and left hand.  The Board refers 
these issues to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran exhibits no more than moderate disability of 
the lumbar spine; does not have incapacitating episodes 
totaling at least 4 weeks during the last 12 months; and does 
not have ankylosis of the spine.  

2.  The veteran has moderate impairment of the sciatic nerve 
on the right.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
orthopedic impairment due to lumbar strain have not been met.  
38 U.S.C.A. § 1155 (West 2002 &Supp. 2006); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2003); 
Diagnostic Code 5295 (2003); Diagnostic Code 5293 (2003); 
Diagnostic Codes 5235-5243 (2006).

2.  A 20 percent rating, but no more, is warranted for 
impairment of the sciatic nerve on the right.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records, have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in October 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran's representative indicated that the current VA 
examination is three years old.  However, there is no 
objective evidence indicating that there has been a material 
change in the service-connected lumbar strain since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran was granted service connection for lumbar strain 
in a November 1968 rating decision.  He was assigned a 10 
percent rating effective August 1968.  In a February 2001 
rating decision, an increased rating of 20 percent was 
assigned February 1997.  In August 2003, the current claim 
for an increased rating was received.  

The veteran maintains that his low back disability has 
increased in severity.  He stated that he has a lump on his 
low back and that his low back pain and numbness traveled 
down his buttock to the back of his knee.  

In October 2003, the veteran was afforded a VA examination.  
The veteran reported that his pain had increased and had 
begun to migrate with flexion and sitting, down the right 
buttock and posterior leg to the knee.  He also had numbness 
that would come and go with sitting or bending downward, down 
the right thigh.  He did not have any weakness in gait or 
falling.  He did not have any bowel or bladder symptoms or 
erectile dysfunction.  On a scale of 1-10 with 10 being the 
worst, his pain was a 6.  It was aggravated by sitting for 
more than 30 minutes and would be relieved by walking.  He 
took Flexeril every 8 hours for the pain.  The radiating pain 
to the buttock and to the knee was sharp and also radiated to 
the center of his back.  He did not use a cane, but did have 
a prescribed back brace.  He also used moist heat as well as 
a TENS unit.  With regard to his daily activities, the 
veteran was able to do his activities including lifting.  His 
sleep was interrupted.  He could walk approximately 500 yards 
and then the back would begin to hurt.  He was able to 
perform the activities of daily living.  He did not feel 
unsteady or have any constitutional symptoms such as weight 
loss, fevers, malaise, dizziness, weakness, or bladder or 
bowel complaints.  The frequency of flare-ups depended on 
activities.  

Physical examination revealed an even gait with no foot drop.  
He had a normal lordotic curve of the lumbar spine.  There 
was tenderness to palpation from L2 to L4.  The veteran had a 
thickening muscle band to the right of L3 over the sacroiliac 
junction which was consistent with a neurofibroma into the 
muscle tissue, best palpated when the veteran flexes forward.  
It was 2 by 3 centimeters.  It was mobile, tender, and 
discreet.  Flexion of the hips revealed spasm at 40 degrees 
on the right with a report of reproducible radicular signs 
with flexion of the right hip flexor.  He had positive 
Faber's to the right, negative to the left.  Muscle strength 
testing was biceps 4/5 right to left, quadriceps 4/5, right 
to left.  Neurofilament testing was intact on the lower 
dermatomes, upper and mid dermatomes.  There was no visible 
atrophy of the quadriceps or biceps.  The veteran was without 
bowel or bladder symptoms.  Deep tendon reflexes were 2+ 
biceps, blunted patellar and plantar.  Babinski testing was 
negative.  The veteran was able to heel and toe walk and heel 
walking produced pain into the right sacral junction.  

Range of motion was 75 of 90 on active flexion with pain and 
fatigability at 60-75, passive was 56 of 90 with pain and 
fatigability at 50-65.  The pain was located over the center 
of the back and down the right radicular tract.  Extension 
was 22 of 30 on active motion, passive motion was 20 of 30, 
with pain at the end at 15 to 22 on active motion.  Lateral 
rotation was 30 of 30 on the right, and 25 of 30 on the left 
with pain and fatigability at 15 to 25 on active motion over 
the right posterior sacral junction.  Passive was equal to 
active.  Lateral flexion on the right was 30 out of 30 active 
and passive, left 25 of 30 active, passive was 20 of 30.  
There was pain and fatigability on active range of motion on 
the left lateral flexion at 15 to 25 active and at 15 to 20 
passive.  The impression was worsening lumbar back pain and 
progressive lumbar radicular sign on the right.  It was noted 
that computerized tomography showed degenerative disc disease 
and narrowing at L4.  There was no evidence of herniation, 
but there was disc bulging.  X-rays also showed degenerative 
disc changes.  

The Board notes that the schedular criteria for rating the 
spine have been amended during the pendency of the veteran's 
appeal.  

The rating criteria pertaining to evaluating the spine were 
amended, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003); see also corrections at 69 
Fed. Reg. 32, 449 (June 10, 2004).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former 
and revised criteria pertaining to ratings of the spine.

Prior to September 23, 2003 changes, under Diagnostic Code 
5292, limitation of motion of the lumbar spine was rated as 
20 percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The 40 percent rating was the maximum rating under that code.

Under Diagnostic Code 5295, lumbosacral strain, a 20 percent 
evaluation was in order with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Finally, a maximum schedular rating of 40 
percent was awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

With regard to intervertebral disc syndrome, that disability 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  

As for incapacitating episodes, a 10 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation was assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent evaluation was assigned with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

The revision to the Rating Schedule governing the rating of 
spinal disabilities was effective September 26, 2003.  At 
that time, VA amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  Under the revised 
criteria, lumbosacral strain will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002 (which occurred prior 
to the filing of the current claim and as cited above).  Note 
(1) provided that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2006).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

In this case, the veteran is receiving a 20 percent rating 
for lumbar strain.  This rating was assigned under the former 
codes for lumbosacral strain and limitation of motion.  

A review of the record shows that the veteran's claim was 
filed in August 2003 which was prior to September 2003 
changes.  

In considering the former Diagnostic Code 5292, the VA 
examination showed no more than moderate limitation of 
motion, even considering the DeLuca criteria.  The examiner 
clearly indicated at what points motion was possible 
considering the applicable factors.  Under Diagnostic Code 
5295, the veteran did not exhibit listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or abnormal mobility on forced motion.  
Therefore, although the veteran had narrowing or irregularity 
of joint space, his lumbar strain did not more nearly 
approximate the criteria for a higher 40 percent rating under 
the former criteria.  

Moreover, the veteran did not have a demonstrable deformity 
of a vertebral body.  Diagnostic Codes 5286 and 5289 provided 
ratings for complete bony fixation (ankylosis) of the spine.  
The veteran did not have ankylosis.  

With regard to incapacitating episodes, the veteran did not 
have bed rest prescribed by a physician and treatment by a 
physician.  The veteran did, however, have both orthopedic 
and neurologic manifestations.  The orthopedic impairment 
warranted a 20 percent rating due to moderate limitation of 
motion.  

There were also complaints and clinical findings of radicular 
symptoms down the right side.  The Board notes that in rating 
diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.

The radiation is limited to the right side.  The veteran did 
not have complete paralysis of the sciatic nerve as there was 
no foot drop or loss of all active movement of muscles below 
the knee.  The veteran, however, did have moderate incomplete 
paralysis.  His impairment was no more than moderate.  His 
ability to sit and walk for prolonged periods was affected 
and he complained of sleep interruption.  Physical 
examination elicited pain and spasm, and weakness was 
demonstrated.  He also had a neurofibroma producing 
tenderness.  His radicular signs were noted to be progressive 
in nature.  However, the examiner indicated that the 
veteran's impairment did not at this time interfere with the 
veteran's daily activities and his gait is normal.  
Therefore, the Board finds that a 20 percent rating, and no 
more, was warranted for neurologic impairment.  

In combining the orthopedic rating of 20 percent and the 
neurologic rating of 20 percent, the combined rating is 36, 
which equates to a 40 percent disability rating under the 
combined rating schedule.  See 38 C.F.R. § 4.25.

Since September 26, 2003, lumbosacral strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  However, in order for a rating in excess of 40 
percent to be warranted, the evidence would need to establish 
that the veteran's lumbar strain results in ankylosis, which, 
as noted, it does not.  The veteran is able to move his spine 
in all directions.  

The evidence does not demonstrate incapacitating episodes, as 
defined in the rating criteria, having a total duration of at 
least 4 weeks but less than 6 weeks during any 12 month 
period.

The Board has separately rated the neurologic impairment, but 
further notes that the veteran does not have any bowel or 
bladder impairment to be separately rated.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance 
of the evidence is against a rating in excess of 20 percent 
for orthopedic impairment due to low back strain, but 
supports a separate 20 percent rating for moderate sciatic 
impairment on the right side.  


ORDER

A rating in excess of 20 percent for orthopedic impairment 
due to lumbar strain is denied.  

A separate, 20 percent rating for impairment of the sciatic 
nerve on the right is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


